Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 10/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election is considered made without traverse for reason(s) cited above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Environ. Sci.: Water Res. Technol., 2015, 1, 341 (hereinafter referred as “Cai”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6, 8-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Environ. Sci.: Water Res. Technol., 2015, 1, 341 (hereinafter referred as “Cai”).
Regarding claim 1, Cai teaches a method (refer fig. 1) comprising: (a) generating a diluted draw solution using forward osmosis, feed solution being on a first side of an osmotic membrane and a draw solution being on a second side of the osmotic membrane (refer fig. 1 indicating Feed and Draw separated by osmotic membrane), the draw solution comprising a mixture of water and an ionic liquid (Page 343/left column), water in the wastewater diffusing across the osmotic membrane to the draw solution to form the diluted draw solution (refer fig. 1 indicating water permeating osmosis membrane); and (b) heating the diluted draw solution using a photonic heater (solar heat) to a temperature above a lower critical solution temperature (LCST) of the ionic liquid to phase separate the diluted draw solution into the ionic liquid and treated water (refer fig. 1 and P344-345/section “Draw solute regeneration”).

    PNG
    media_image1.png
    499
    795
    media_image1.png
    Greyscale

Cai performs the experiment with 1.6 M NaCl feed solution, however, discloses that “It is envisaged that these findings could motivate the proliferation of FO processes by offering low carbon footprint and lower-cost desalination, and also enable treatment of industrial wastewater streams which are otherwise difficult to handle” (page 341), and “We envisage that these new draw solutes could motivate the proliferation of FO processes, pave the way towards low cost and low carbon footprint desalination, and enable the treatment of difficult industrial wastewater streams with high salinities via forward osmosis” (page 346/Right column). Therefore, Cai suggest that the method can be applied to treat wastewater. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in applying the method of Cai to treat wastewater.
Regarding claim 2, Cai discloses that the ionic liquid generated by the phase separation of the diluted draw solution is used as the draw solution in the forward osmosis in operation (a) (refer fig. 1).
Regarding claim 3, Cai discloses that the method further comprising: (c) physically separating the ionic liquid and the treated water (refer fig. 1 indicating separation by nanofiltration).
Regarding claims 5 and 6, Cai discloses that the method further comprising: after operation (b), filtering the treated water to remove residual ionic liquid from the treated water (refer fig. 1 indicating separation by nanofiltration), wherein the residual ionic liquid is added to the ionic liquid generated in operation (b) (refer fig. 1 indicating combining separated ionic liquids).
Regarding claim 8, Cai performs the method with 1.6 M NaCl solution (Page 342/Left column). Therefore, one of ordinary skill in the art would have a reasonable expectation of success in applying the method to wastewater having a salinity of more than 1000 mg/L.
Regarding claims 9 and 10, Cai discloses that the ionic liquid is P4444DMBS (Page 343/Left column).
Regarding claims 11 and 12, Cai uses same ionic liquid as disclosed by the instant invention. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claims 13-14, Cai discloses use of draw solution having a weight percentage of the ionic liquid to be about 40 wt% (P343/Left column). Cai also teaches draw solution can be used at concentration between 10 and 60 wt% based on salinity of the feed stream (P345/Left column). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Cai discloses that “Using the most hydrophilic P4444DMBS as an example for practical FO application, the diluted draw solution at almost any concentration between 10 and 60 wt% (note: the actual level of dilution depends on the salinity of the feed stream.) phase separates at 55 °C into an IL-rich phase (70 wt% IL) which can be directly pumped back to be used again as the draw solution in FO without further treatment” (P345/Left column). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Desalination 333 (2014) 23–35 (hereinafter referred as “Coday”).
Regarding claims 4 and 7, Cai teaches limitations of claim 1 as set forth above. Cai does not disclose that prior to operation (a), filtering the wastewater, and that the wastewater comnprises produced water that is generated by an oil extraction process or a gas extraction process. 
Coday teaches a method (refer fig. 5) for treating oil and gas wastewater using forward osmosis, wherein the wastewater if first filtered before treating with a FO system (P27-28/Section 3.1.2).
It would have been obvious to one of ordinary skill in the art to use the method of Cai to treat produced water generated from oil and gas to remove water from produced water, wherein the produced water is first pretreated to reduce oil emulsions and elevated hardness concentrations as taught by Coday.
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of US 2012/0024365 (hereinafter referred as “Branz”).
Regarding claims 15-16, Cai teaches limitations of claim 1 as set forth above. Cai disclose that the LCST is achieved using solar energy (P345 left column). Cai does not disclose what type of solar device is used to heat the diluted draw solution. Cai does not disclose that the photonic heater converts solar radiation into infrared radiation of specific wavelengths for heating the diluted draw solution, wherein the specific wavelengths are wavelengths at which the dilute draw solution absorbs the infrared radiation.
Branz teaches a photovoltaic cell with enhanced transmissivity of infrared radiation (abstract). Branz also teaches that the device uses infrared rays to heat fluid in cavity 506 ([0042], [0044]).
It would have been obvious to one of ordinary skill in the art to use known types of photonic heaters in the method of Cai to heat diluted draw solution, wherein the photonic heater converts solar radiation into infrared radiation of specific wavelengths for heating the diluted draw solution, wherein the specific wavelengths are wavelengths at which the dilute draw solution absorbs the infrared radiation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Journal of Engineering Science and Technology Vol. 14, No. 2 (2019) 1031 – 1042 by Abdullah et al teaches use of thermo-responsive ionic liquid as draw solution in forward osmosis application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777